EXHIBIT 10.1




FIRST AMENDMENT TO

AMENDMENT, CONSENT AND FORBEARANCE AGREEMENT

     THIS FIRST AMENDMENT (this “Amendment”) TO AMENDMENT, CONSENT AND
FORBEARANCE AGREEMENT is made and entered into on the 26th day of October, 2010
(the “Effective Date”), by and among THERMO NO. 1 BE-01, LLC, a Delaware limited
liability company (the “Company”), THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
as Administrative Lender (the “Administrative Lender”), THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA and ZURICH AMERICAN INSURANCE COMPANY (the “Lenders”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”), and (for
the limited purposes set out in Sections 4, 6, 8, 10, 11, 13 and 14 of the
Forbearance Agreement, as defined below) Raser Technologies, Inc. (“Raser”).



WITNESSETH:




     WHEREAS, the Company, the Administrative Agent, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
August 31, 2008 (as heretofore amended, the “Agreement”) entered into for the
purpose of financing certain costs for the design, development, construction,
installation, financing, testing, start-up and commissioning of the Facility;

     WHEREAS, the Parties entered into that certain Amendment, Consent and
Forbearance Agreement dated as of July 9, 2010 (the “Forbearance Agreement”);

     WHEREAS, the Company has requested that the Administrative Lender, the
Administrative Agent and the Collateral Agent agree to this Amendment in order
to release $1.1 million in funds from the project accounts under the Account and
Security Agreement in order to facilitate the continued orderly sale of the
Facility;

     WHEREAS, the Administrative Lender has directed the Administrative Agent
and the Collateral Agent to enter into this Amendment;

     WHEREAS, Raser is entering into this Amendment for the limited purposes set
out in the Forbearance Agreement; and

     WHEREAS, the Company, the Lenders, the Administrative Lender, the
Administrative Agent and the Collateral Agent desire to amend the Forbearance
Agreement in certain respects as set forth herein.

     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Any capitalized term used in this Amendment but

--------------------------------------------------------------------------------

not otherwise defined in this Amendment shall have the meaning ascribed to such
term in the Forbearance Agreement and the Agreement, including by reference to
Schedule Z.

     Section 2. Amendment of Section 6 of the Forbearance Agreement. Section 6
of the Forbearance Agreement is hereby deleted and replaced as follows:

      Section 6. Sale of the Facility or the Equity Interests in the Company.
The Company and Raser hereby agree to use their commercially reasonable best
efforts to sell, not later than February 1, 2011, the Facility and the other
collateral described in Article XI of the Account and Security Agreement as an
entirety or, in the case of Raser, to use its commercially reasonable best
efforts to cause the Subsidiaries of Raser that are the owners of 100% of the
Equity Interests in the Company to sell all such Equity Interests as an
entirety; provided, that less than all the Facility and such other collateral,
or less than all such Equity Interests, may be sold in a transaction that
otherwise qualifies as a Qualifying Sale (as defined below) so long as the
Lenders receive a $6,250,000 cash payment and all other requirements of the
fourth sentence of this Section 6 are satisfied. Any such sale shall be solely
for cash in Dollars and shall be made to a solvent Person that (a) is not an
Affiliate of the Company, Raser, any Member in the Company, MLE, MLP, UTC or any
other Person involved in the operation or development of the Project, (b) is not
described in Section 1603(g) of ARRA, or described as being ineligible to
receive payments under Section 1603 of ARRA or under any guidance, terms and
conditions, frequently asked questions or other materials issued by the
Department of the Treasury under Section 1603 of ARRA (“Treasury Guidance”), (c)
has the requisite experience and resources to operate the Facility, and (d)
agrees to operate the Facility continuously as “specified energy property” as
such term is defined in Section 1603(d) of ARRA, and under any Treasury
Guidance, through at least March 31, 2014 (a sale to any such Person meeting the
foregoing requirements being a “Qualifying Sale”). Provided that no Forbearance
Termination Event has occurred and is continuing at the time of any Qualifying
Sale, the Lenders and the Administrative Lender agree to instruct the Collateral
Agent in writing at such time to release its Liens under the Financing Documents
in respect of the Facility and the other collateral described in Article XI of
the Account and Security Agreement, or in respect of the Equity Interests in the
Company, as the case may be (and any other collateral for the Obligations for
which the Company has requested a lien release), against (x) payment in cash in
Dollars to the Lenders of (i) 50% of the Net Proceeds (as hereafter defined) and
(ii) all expenses (including legal fees) of the Administrative Lender and the
Agents, provided, that the aggregate amount payable pursuant to subclause (i) of
this sentence shall not exceed $6,250,000, and (y) delivery to the Lenders, the
Administrative Lender and the Agents of a release which shall be executed by the
Company, Raser and all Members in the Company and must be acceptable to the
Administrative Lender and the Agents (it being understood that a release
containing the terms, mutatis mutandis, of the release set out in Section 10 of
this Forbearance Agreement shall be acceptable). Upon payment, at any time prior
to the occurrence of a Forbearance Termination Event and whether from the Net
Proceeds of a Qualifying Sale as described above or from a cash payment from the
Company or Raser, equal to $6,250,000 plus the expenses (including legal fees)
of the Administrative Lender and the Agents (and regardless of whether there has
been a Qualifying Sale) and delivery of the releases, described in the preceding
sentence, all obligations of the Company and Raser to the Administrative Agent,
the Lenders and the Agents (other than those in Article IX of the

Agreement and any others that expressly survive repayment of the Obligations)
shall be extinguished. As used in this Section 6, “Net Proceeds” shall mean the
gross proceeds of the sale

--------------------------------------------------------------------------------

of the Project and the other collateral described in Article XI of the Account
and Security Agreement as an entirety, or the proceeds of the sale of all the
Equity Interests in the Company as an entirety, as the case may be, less the
normal and customary costs of selling the foregoing (with brokerage commissions
not to exceed 3% of the sales price and which may be payable only to Persons
that are not Affiliates of the Company, Raser, any Member in the Company, MLE or
any other Person involved in the operation or development of the Project).
Normal and customary closing costs shall consist of any legal and professional
fees and, in the case of the sale of the Facility and the other collateral
described in Article XI of the Account and Security Agreement, premiums for a
policy of owners’ title insurance but shall not include the payment of any Debt
or of any obligation secured by a Lien against the asset being sold. The
provisions of this Section 6 are in consideration for the amendments, consents,
waivers forbearances and other agreements under this Forbearance Agreement, and
such provisions shall not be deemed to create a joint venture, partnership or
other joint ownership arrangement or relationship between the Lenders (including
the Administrative Lender) and the Agents, on the one hand, and the Company,
Raser and the Members in the Company on the other hand, and in no event do the
parties intend, and in no event shall such provisions or any other portion of
this Forbearance Agreement or any other Transaction Document be construed, to be
an agreement by the Lenders (including the Administrative Lender) or the Agents
to share in any operating or other losses or costs incurred by the Company,
Raser or the Members in the Company or to be responsible, in any manner or to
any extent, for any liabilities of the Company, Raser or the Members of the
Company to any third party.

     Section 3. Representations and Warranties. The Administrative Lender agrees
to instruct the Collateral Agent to instruct the Account Bank to disburse to
Raser $1.1 million in funds from the project accounts (established under the
Account and Security Agreement) under this Amendment.

     Section 4. Representations and Warranties. In order to induce the
Administrative Lender and the Agents to enter into this Amendment, each of the
Company and Raser represents and warrants (as to itself) that the following
statements are true and correct as of the Effective Date:

(a) Organization; Powers. Each of the Company and Raser is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite limited liability company or corporate power and authority
to carry on its business as such business is now conducted, and as proposed to
be conducted.

(b) Authority; Enforceability. The transactions contemplated by the Forbearance
Agreement, as amended hereby, are within the Company’s or Raser’s limited
liability company or corporate powers and have been duly authorized by all
necessary limited liability company or corporate action. This Amendment has been
duly executed and delivered by the Company or Raser and constitutes a legal,
valid and binding obligation of the Company and Raser, enforceable in accordance
with its terms except as such terms may be limited by (i) Bankruptcy, insolvency
or similar laws affecting creditors’ rights generally, or (ii) general
principles of equity, whether considered in a proceeding in equity or at law.

--------------------------------------------------------------------------------

(c) Approvals; No Conflicts. The transactions contemplated by the Forbearance

Agreement, as amended hereby: (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other third Person, nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of the
Forbearance Agreement, as amended hereby, any of such other documents or the
consummation of the transactions contemplated by the Forbearance Agreement, as
amended hereby, or thereby, except such as have been obtained or made and are in
full force and effect or are not yet required to be obtained; (ii) will not
violate any Applicable Law or regulation or the Organizational Documents of the
Company or Raser or any order of any Governmental Authority; (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Company, Raser or any of their respective
Properties, or give rise to a right thereunder to require any payment to be made
by the Company or Raser; and (iv) will not result in the creation or imposition
of any Lien on any Property of the Company (other than the Liens created by the
Financing Documents) or Raser.

(d) Litigation. There are no claims, actions, suits, investigations or
proceedings (including any arbitration proceeding) of any nature, at law or in
equity, pending or, to the knowledge of the Company and Raser, threatened by or
against the Company, Raser or any of their respective Affiliates which would
materially adversely affect the Company’s or Raser’s ability to execute, deliver
and perform under the Forbearance Agreement, the Agreement or this Amendment and
to consummate the transactions contemplated hereby or thereby.

     Section 5. Conditions Precedent. The parties hereto agree that this
Amendment shall become effective upon the satisfaction of each of the following
conditions:

(a) Execution and Delivery of this Amendment. The Administrative Lender and each
Agent shall have received a copy of this Amendment executed and delivered by the
Company and Raser.

(b) Resolutions. The Administrative Lender shall have received a certificate of
(i) the secretary of IRP setting forth resolutions of its managers with respect
to the authorization of this Amendment, and (ii) the secretary or an assistant
secretary or Raser setting forth resolutions of its board of directors with
respect to the authorization of this Amendment. (c) Payment of Costs, Expenses,
Etc. The Company shall have paid all costs and expenses of the Agents and the
Administrative Lender in connection with the preparation, reproduction,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder (including the fees and expenses of counsel for the
Agents and the Administrative Lender). In addition, the Company shall have paid
any and all stamp or other taxes, recordation fees and other fees payable in
connection with the execution, delivery, filing or recording of this Amendment
and the other instruments and documents to be delivered hereunder, and the
Company agrees to hold the Agents and the Lenders harmless from and against any
and all liabilities with respect to or resulting from any delay or omission in
paying such taxes or fees.

Section 6. RELEASE. IN CONSIDERATION OF THE LENDERS AND

--------------------------------------------------------------------------------

THE AGENTS ENTERING INTO THIS AMENDMENT, THE COMPANY AND RASER HEREBY
ACKNOWLEDGE THAT THEIR OBLIGATIONS UNDER THE

AGREEMENT, THE FORBEARANCE AGREEMENT AND THIS AMENDMENT AND EACH OTHER FINANCING
DOCUMENT EXECUTED IN CONNECTION

THEREWITH OR HEREWITH ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART
OF THE

COMPANY’S LIABILITY TO REPAY THE OBLIGATIONS UNDER THE AGREEMENT, THE
FORBEARANCE AGREEMENT, THIS AMENDMENT AND EACH OTHER FINANCING DOCUMENT EXECUTED
IN CONNECTION THEREWITH OR HEREWITH OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM ANY RELEASED PARTY (AS DEFINED

BELOW). THE COMPANY AND RASER HEREBY INDEMNIFY ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT AGAINST ANY ACTIONS TAKEN IN CONNECTION WITH THIS AMENDMENT AND
VOLUNTARILY AND

KNOWINGLY RELEASE AND FOREVER DISCHARGE THE LENDERS, THE ADMINISTRATIVE LENDER
AND THE AGENTS AND EACH OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, AGENTS, ATTORNEYS-IN-FACT, SUCCESSORS, AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND

LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE COMPANY OR RASER MAY NOW OR HEREAFTER HAVE AGAINST THE
RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT
OF CONTRACT, TORT, VIOLATION OF LAW OR

REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR IN CONNECTION WITH OR BY REASON
OF THE AGREEMENT, THE FORBEARANCE

AGREEMENT, THIS AMENDMENT OR ANY OTHER FINANCING DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR HEREWITH, INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY RIGHTS
AND REMEDIES UNDER THE AGREEMENT, THE FORBEARANCE AGREEMENT, THIS AMENDMENT AND
ANY OTHER FINANCING DOCUMENT EXECUTED IN CONNECTION THEREWITH OR HEREWITH, AND
THE NEGOTIATION FOR AND EXECUTION OF THE AGREEMENT, THE FORBEARANCE AGREEMENT,
THIS AMENDMENT AND THE DOCUMENTS EXECUTED IN CONNECTION

THEREWITH AND HEREWITH (BUT EXCLUDING IN ALL CASES ANY OF THE FOREGOING ARISING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE RELEASED PARTIES). THE
RELEASES AND WAIVERS CONTAINED IN THIS SECTION 6 ARE GIVEN AND MADE BY THE
COMPANY AND RASER WITH THEIR FULL KNOWLEDGE AND UNDERSTANDING OF THE
CIRCUMSTANCES AND EFFECT THEREOF AND AFTER THEIR HAVING CONSULTED LEGAL COUNSEL
WITH RESPECT THERETO.

--------------------------------------------------------------------------------

     Section 7. Confirmation. Except as specifically modified by this Amendment,
the terms and provisions of the Forbearance Agreement are hereby ratified and
confirmed and remain in full force and effect. Except as specifically modified
by the Forbearance Agreement, as amended hereby, the terms and provisions of the
Agreement are hereby ratified and confirmed and remain in full force and effect.
The consents, forbearance and waivers contained herein and in the Forbearance
Agreement shall be limited precisely as written and shall relate solely to the
Agreement and the Financing Documents in the manner and to the extent described
herein and in the Forbearance Agreement, and nothing in this Amendment or the
Forbearance Agreement shall be deemed (a) to constitute a waiver of, or
deviation from, compliance by the Company, Raser or any other Person with
respect to any other term, provision or condition of this Amendment, the
Forbearance Agreement, the Agreement or any other Transaction Document or with
respect to any other transaction or matter, or (b) to prejudice any right or
remedy that any Agent or Lender (including the Administrative Lender) may now
have, or may have in the future, under or in connection with this Amendment, the
Forbearance Agreement, the Agreement or any other Transaction Document.

     Section 8. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, excluding any conflicts of
law rule or principle that might refer the governance or construction of this
Amendment to the law of another jurisdiction. Each party hereby irrevocably
submits to the jurisdiction of the courts of the State of New York in the County
of New York or of the United States of America in the Southern District of New
York and hereby waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue in an such action or
proceeding in any such court.

     Section 9. Further Assurances. In connection with this Amendment and the
transactions contemplated hereby, upon the request of the Administrative Lender
and at the expense of the Company the parties hereto agree to execute and
deliver any additional documents and instruments and perform any additional acts
that may be reasonably required or useful to carry out the intent and purpose of
this Amendment and as are not inconsistent with the terms hereof.

     Section 10. Public Announcements. The parties hereto shall consult with one
another before issuing any public announcement, statement or other disclosure
with respect to this Amendment or the matters contemplated hereby and no party
shall issue any such public announcement, statement or other disclosure without
the prior written consent of the other parties (which consent shall not be
unreasonably withheld or delayed) unless such action is required by Applicable
Law. Each party, upon the request of any other party, shall provide to such
other party, and such other party shall have the right to review in advance all
information relating to this Amendment or the matters contemplated hereby that
appear in any filing made in connection with the transactions contemplated
hereby.

     Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together will
constitute one instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart.

--------------------------------------------------------------------------------

     Section 12. Joint Efforts. To the full extent permitted by Applicable Law,
neither this Amendment nor any ambiguity or uncertainty in this Amendment will
be construed against any of the parties hereto, whether under any rule of
construction or otherwise. On the contrary, this Amendment has been prepared by
the joint efforts of the respective attorneys for, and has been reviewed by,
each of the parties hereto.

     Section 13. Authorization of Collateral Agent. The Administrative Lender
(with the consent of the Lenders) hereby directs the Collateral Agent to enter
into this Amendment.



[Signatures on Next Page]




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each party has caused this Amendment to Amendment,
Consent and Forbearance Agreement to be signed on its behalf as of the date
first written above (with this Amendment to Amendment, Consent and Forbearance
Agreement being executed by Raser only for the limited purposes set out in the
Forbearance Agreement, as amended hereby).



THERMO NO. 1 BE-01, LLC,
a Delaware limited liability company




By:    Intermountain Renewable Power, LLC  Its:    Managing Member        By:
/s/ Richard D. Clayton      Name: Richard D. Clayton      Title: Manager 




RASER TECHNOLOGIES, INC.,
a Delaware corporation

By: /s/ Richard D. Clayton______
Name: Richard D. Clayton
Title: Executive Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as Administrative Lender



By: /s/ Brian N. Thomas
________________
Name: Brian N. Thomas
Title: Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Lender



By: /s/ Brian N. Thomas
________________
Name: Brian N. Thomas
Title: Vice President




ZURICH AMERICAN INSURANCE COMPANY

By: Prudential Private Placement Investors, L.P., (as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner)



  By:_/s/ Brian N. Thomas_____
Vice President




--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and Collateral
Agent



By: /s/ Li Jiang
Name: Li Jiang
Title: Associate




By: /s/ Yana Kislenko Name: Yana Kislenko Title: Assistant Vice President

--------------------------------------------------------------------------------